UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 27, 2015 CHICOPEE BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Massachusetts 0-51996 20-4840562 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 70 Center Street, Chicopee, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(413)594-6692 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Securities Holders The Company’s Annual Meeting of Stockholders was held on May 27, 2015.Of the 5,270,670 shares outstanding and entitled to vote, 4,221,090 shares were present at the meeting in person or by proxy.The matters considered and voted on by the Company’s stockholders at the Annual Meeting, and the results of each vote, were as follows: Proposal 1:The election of three directors each to serve for a three-year term. Nominee Shares Voted For Shares Withheld Broker Non-Votes James H. Bugbee Gary G. Fitzgerald Paul C. Picknelly Proposal 2:The ratification of appointment of Berry, Dunn, McNeil & Parker as the Company’s Independent Registered Public Accounting Firm for the year ending December 31, 2015. Shares Voted For Shares Voted Against Abstentions Broker Non-Votes — Proposal 3:The approval of an advisory (non-binding) resolution to approve the Company’s executive compensation as described in the proxy statement. Shares Voted For Shares Voted Against Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CHICOPEE BANCORP, INC. DATE: May 28, 2015 By: /s/ William J. Wagner William J. Wagner President and Chief Executive Officer
